DocuSign Envelope ID: 510CF7D8-3117-46B7-8DAC-06E38B4FE0A0
                     Case 6:19-cv-02068 Document 1 Filed 10/28/19 Page 1 of 9 PageID 1




                                      IN THE UNITED STATES DISTRICT COURT
                                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                               ORLANDO DIVISION


                   MARTHA ADRIEN,                              )
                                    Plaintiff,                 )

                                                               )
                   vs.                                         )       CASE NO.___________________

                                                               )
                   SEARS, ROEBUCK AND COM- )
                   PANY, A CORPORATION,    )

                                  Defendant.                   )
                                                               )



                                                    COMPLAINT
                                             AND DEMAND FOR JURY TRIAL

                         Martha Adrien, Plaintiff herein, files this Complaint against Sears, Roebuck and

                Company, Defendant herein, and alleges:

                                                             PARTIES

                         1.      Plaintiff Martha Adrien, an individual, resides in Orange County, Florida.

                         2.      Defendant, Sears, Roebuck and Company, a Foreign Corporation, has a

                principal place of business at 3333 Beverly Road, Hoffman Estates in Cook County,

                Illinois.     Plaintiff was hired by the Defendant as a Sales Associate in the Home

                Appliances Department in their store located at 8001 South Orange Blossom Trail,

                Orlando, Florida 32809.
DocuSign Envelope ID: 510CF7D8-3117-46B7-8DAC-06E38B4FE0A0
                     Case 6:19-cv-02068 Document 1 Filed 10/28/19 Page 2 of 9 PageID 2




                                                        JURISDICTION

                         3.      The action arises under 42 U.S.C. Section 2000e-2(a) et. seq. as

                hereinafter more fully appears.

                         4.      This Court has supplemental jurisdiction over state law claims discussed

                below under 28 U.S.C. Section 1367(a) because they arise out of the same case or

                controversy.

                                                     NATURE OF ACTION

                         5.      This is an action under Title 42 U.S.C. Section 2000e-2(a) et. seq. as

                amended by the Civil Rights Act of 1991 to correct unlawful employment practices on

                the basis of race, color and national origin.

                                                 CONDITIONS PRECEDENT

                         6.      All conditions precedent to jurisdiction have occurred or been complied

                with:    a charge of discrimination was filed with the Equal Employment Opportunity

                Commission within three hundred days of the acts complained of herein and Plaintiff's

                Complaint is filed within ninety days of Plaintiff's receipt of the Equal Employment

                Opportunity Commission's issuance of a right to sue letter.

                                                             FACTS

                         7.      Martha Adrien is a Haitian American woman, whom identifies as Black.

                         8.      Ms. Adrien was hired by Sears, Roebuck, and Company on February 2,

                2016 as a Sales Associate.

                         9.      Ms. Adrien is only one of two females in the Home Appliances



                                                                       Adrien v. Sears, Roebuck and Co. !2
DocuSign Envelope ID: 510CF7D8-3117-46B7-8DAC-06E38B4FE0A0
                     Case 6:19-cv-02068 Document 1 Filed 10/28/19 Page 3 of 9 PageID 3




                Department and the sole person whom identifies as Black and/or is of Haitian American

                in the department.

                         10.     On or about June 26, 2018, Ms. Adrien, whose employment was

                commissioned based, discovered a previous sale she had completed was re-processed by

                a white male associate outside of her presence.

                         11.     On or about June 29, 2018, Ms. Adrien complained to management

                regarding the practice and the loss of her potential commission by her former co-worker's

                practice.

                         12.     Despite the apparent violation of the company's policy regarding such

                transactions, the while male co-worker suffered no reprimand and Ms. Adrien was

                deprived of her commission.

                         13.     On or about July 6, 2018, Ms. Adrien further corresponded to

                management/human resources regarding the disparate treatment and unfair practice.

                         14.     After initiating her first complaint, Ms. Adrien subsequently became a

                target to more disparate treatment and retaliatory practices.

                         15.     Shortly after voicing her concerns, Ms. Adrien's work schedule was

                altered without her knowledge and she was subject to reprimand for failure to report to

                work pursuant to the adjusted shift.

                         16.     Furthermore, Ms. Adrien's co-workers commented and confronted her

                regarding her complaints to management and human resources despite her understanding

                that her concerns would remain confidential.



                                                                        Adrien v. Sears, Roebuck and Co. !3
DocuSign Envelope ID: 510CF7D8-3117-46B7-8DAC-06E38B4FE0A0
                     Case 6:19-cv-02068 Document 1 Filed 10/28/19 Page 4 of 9 PageID 4




                         17.     On or about July 8, 2018, two male managers approached Ms. Adrien

                regarding the scheduling miscommunication and attempted to physically remove Ms.

                Adrien from the premises. When Ms. Adrien inquired to the nature of the attempted

                removal and if she would receive a suspension as a result of the apparent error, the male

                managers aborted the attempt and provided Ms. Adrien with additional dates on her

                schedule to work.

                         18.     The actions of management were for the sole purpose of embarrassing and

                humiliating Ms. Adrien and were unnecessarily augmented compared to the alleged

                grievance by the company.

                         19.     On or about July 15, 2018, Ms. Adrien was given a verbal warning

                regarding the length of her lunch break by management, despite relaxed standards

                regarding lunch time keeping in comparison to her White and Hispanic counterparts.

                         20.     Immediately after this incident, Ms. Adrien experienced several shift and

                schedule changes with minimal notification. Prior to her complaint, Adrien had never

                encountered so many changes and with such little notice within the two years of

                employment with the company.

                         21.     The harassing and retaliatory behavior intensified when Ms. Adrien was

                reprimanded and threatened with a formal write up after requesting assistance with a

                transaction by a white male supervisor.

                         22.     Ms. Adrien requested documentation of the formal reprimand and was

                advised to "look it up online."        When she attempted to search the database for such



                                                                        Adrien v. Sears, Roebuck and Co. !4
DocuSign Envelope ID: 510CF7D8-3117-46B7-8DAC-06E38B4FE0A0
                     Case 6:19-cv-02068 Document 1 Filed 10/28/19 Page 5 of 9 PageID 5




                reprimand the white male supervisor, stood over Adrien while she used her confidential

                password in an attempt to retrieve the documentation.

                         23.     Ms. Adrien was frightened by the behavior and experienced increased

                anxiety and trauma as a result of the treatment, especially because the alleged infractions

                lodged against her were practically ignored by management regarding her White and

                Hispanic colleagues.

                         24.     As a result of the persistent and escalated treatment, Ms. Adrien contacted

                the United States Equal Employment Opportunity Commission and filed a formal charge

                of discrimination on September 24, 2018.

                         25.     On or about May 3, 2019, Ms. Adrien submitted an amended complaint to

                update the commission of her subsequent termination by the company on October 18,

                2018.

                         26.     Ms. Adrien was not provided a formal reason for her termination,

                however, as expressed her initial charge against the company, the escalated disciplinary

                actions were retaliatory and implemented to guise the disparate and intentional treatment

                Ms. Adrien suffered as a Haitian American woman working in a male dominated

                department that had no other Black employees.

                         27.     As a direct and proximate result of the actions by Defendant, Plaintiff

                suffered embarrassment and humiliation, mental distress, and loss of earning capacity and

                wages.

                                                             COUNT 1



                                                                        Adrien v. Sears, Roebuck and Co. !5
DocuSign Envelope ID: 510CF7D8-3117-46B7-8DAC-06E38B4FE0A0
                     Case 6:19-cv-02068 Document 1 Filed 10/28/19 Page 6 of 9 PageID 6




                            RACE, COLOR AND NATIONAL ORIGIN DISCRIMINATION

                          28.    Plaintiff adopts by reference, as if set out fully and completely in this

                Count, the following statements of this Complaint: Paragraphs 1 through 27.

                          29.    Defendant, Sears, Roebuck and Company, intentionally engaged in

                unlawful employment practices involving Plaintiff because of her race, color and national

                origin.

                          30.    Defendant, Sears, Roebuck and Company, discriminated against Plaintiff

                in connection with the compensation, terms, conditions and privileges of employment or

                limited, segregated or classified Plaintiff in a manner that would deprive or tend to

                deprive her of any employment opportunity or adversely affect her status because of

                Plaintiff's race, color and national origin in violation of 42 U.S.C. Section 2000e-2(a).

                          31.    Defendant, Sears, Roebuck and Company, classified Plaintiff in a manner

                that deprived her of an equal employment opportunity that was provided to other non-

                Black employees similarly situated in violation of 42 U.S.C. Section 2000e-2(a).

                          32.    The unlawful employment practices of Defendant, Sears, Roebuck and

                Company, specifically the routine discipline of employees of non-White or Hispanic

                origin for tardiness, using electronic devices on the sales floor, and other similar conduct,

                had a disparate and adverse impact on Plaintiff because of her race, color and national

                origin. Such employment practices were not job-related and were not consistent with

                business necessity.

                                                             COUNT 2



                                                                        Adrien v. Sears, Roebuck and Co. !6
DocuSign Envelope ID: 510CF7D8-3117-46B7-8DAC-06E38B4FE0A0
                     Case 6:19-cv-02068 Document 1 Filed 10/28/19 Page 7 of 9 PageID 7




                               RETALIATION BY SEARS, ROEBUCK AND COMPANY

                         33.     Plaintiff adopts by reference, as if set out fully and completely in this

                Count, the following statements of this Complaint: Paragraphs 1 through 27.

                         34.     Plaintiff alleges that Sears, Roebuck and Company, instituted a campaign

                of retaliation which included informing co-workers confront her regarding the complaint

                she made in confidentiality to management, reprimanding Ms. Adrien regarding her

                ability to complete sales transactions and commissions, and her demeanor on the sales

                floor, all of which could be used against her for termination. This retaliation was and is

                due to Plaintiff exercising Plaintiff's rights by opposing a discriminatory practice and

                making a charge. Plaintiff suffered damages for which Plaintiff herein sues.

                                                       COUNT 3
                                              LOSS OF EARNING CAPACITY

                         35.     Plaintiff adopts by reference, as if set out fully and completely in this

                Count, the following statements of this Complaint: Paragraphs 1 through 27.

                         36.     Defendant made false and defamatory statements and used those

                statements to significantly reduce Ms. Adrien's work hours until her subsequent and

                wrongful termination thereafter.

                                                          COUNT 4
                                                       SPECIFIC RELIEF

                         37.     Plaintiff adopts by reference, as if set out fully and completely in this

                Count, the following statements of this Complaint: Paragraphs 1 through 27.

                         38.     Plaintiff seeks the following specific relief which arises out of the actions


                                                                         Adrien v. Sears, Roebuck and Co. !7
DocuSign Envelope ID: 510CF7D8-3117-46B7-8DAC-06E38B4FE0A0
                     Case 6:19-cv-02068 Document 1 Filed 10/28/19 Page 8 of 9 PageID 8




                and/or omissions of Defendant described hereinabove:

                                 a.       Prohibit by injunction the Defendant from engaging in unlawful

                employment practices; and

                                 d.       Compensate Plaintiff for the front pay and benefits in which

                Plaintiff would be entitled but for the unlawful employment actions of Defendant.

                                            DEMAND FOR ATTORNEY'S FEES

                                 Plaintiff has employed Rasheed Karim Allen for representation in this

                action, and has agreed to pay a reasonable attorney fee to Rasheed Karim Allen.

                                 Plaintiff is entitled to recover reasonable attorney's fees incurred in

                connection with this action pursuant to, inter alia, Section 760.11 of the Florida Statutes.

                                                DEMAND FOR JURY TRIAL

                                 Plaintiff demands a trial of this action by jury.

                                                 DEMAND FOR JUDGMENT

                         WHEREFORE, Plaintiff demands a jury trial of this action, and further demands

                judgment against Defendant for general damages, specific relief, special damages,

                attorney's fees, and for such other and further relief, in law or in equity, to which Plaintiff

                may be justly entitled.



                                                CERTIFICATE OF SERVICE

                       I hereby certify that on October 22, 2019, a copy of the foregoing document was
                hand delivered to the persons listed below.




                                                                          Adrien v. Sears, Roebuck and Co. !8
DocuSign Envelope ID: 510CF7D8-3117-46B7-8DAC-06E38B4FE0A0
                     Case 6:19-cv-02068 Document 1 Filed 10/28/19 Page 9 of 9 PageID 9




                Sears, Roebuck and Company
                ℅ CT CORPORATION SYSTEM
                1200 S. PINE ISLAND ROAD
                Plantation, Florida 33324


                                                             Respectfully submitted,




                                                             ALLEN & DAWSON, PLLC.
                                                             189 S. Orange Avenue, Suite 1530-B
                                                             Orlando, Florida 32801
                                                             Telephone: (407) 986-2092
                                                             E-Mail: rasheed@allen-dawson.com
                                                             Secondary E-Mail: shonta@allen-
                                                             dawson.com




                                                             Rasheed Karim Allen
                                                             Attorney for Plaintiff
                                                             Florida Bar Number: 88525




                                                                     Adrien v. Sears, Roebuck and Co. !9
